Citation Nr: 0614032	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to improved death pension benefits, based on 
income.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.  He died in January 1985.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in April 2003 and March 2005.  This 
matter was originally on appeal from a September 1998 rating 
action letter and a February 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In November 2004, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
granted by the Board on April 27, 2006, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The Board notes that the issues on appeal arises from a 
September 1998 denial of non-service connected death pension 
and from a February 2001 rating decision for service 
connection for the cause of death.  The Board also notes that 
the appellant filed a claim in October 1999 for improved 
pension which was denied in December 2000 which was not 
appealed.  


FINDINGS OF FACT

1.  The decedent died in January 1985 at the age of 65.  
According to the death certificate, the immediate cause of 
his death was reported as cardiopulmonary arrest due to or as 
a consequence of end stage renal disease and diabetes 
mellitus.  Other significant condition contributing to death 
but not related to the cause of death was a recent TIA - 
possible stroke.    

2.  At the time of his death, the decedent was not service-
connected for any disability but was in receipt of non-
service connected pension benefits and special monthly 
pension due to the need for aid and attendance.  

3.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to the veteran's death

4.  The appellant's countable income exceeds the Maximum 
Annual Pension Rate for the time period July 6, 1998 to July 
6, 1999.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2005).

2.  The appellant's countable income exceeds income 
limitations for entitlement to improved death pension 
benefits for the time period July 6, 1998 to July 6, 1999.  
38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.3, 3.21, 3.23, 3.271, 3.272 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Service Connection for Cause of the Veteran's Death

The appellant contends that the cause of the veteran's death 
is related to his active military service.  In essence, she 
has alleged that the veteran contracted malaria while on 
active duty which kept coming back long after his release 
from service.  In addition, the appellant contends that the 
veteran suffered from pain throughout his body and that the 
veteran had claimed that the pain began while on active duty.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.


The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was  
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so  
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it  
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).   

After a review of all the evidence of record, the Board finds 
that there is no competent and probative evidence that any of 
the various medical disorders that were implicated in the 
veteran's death were related to his period of active military 
service.  According to the death certificate, the immediate 
cause of his death was reported as cardiopulmonary arrest due 
to or as a consequence of end stage renal disease and 
diabetes mellitus.  Other significant condition contributing 
to death but not related to the cause of death was a recent 
TIA - possible stroke.  An autopsy report noted the following 
clinical diagnoses:  massive cardiomegaly with left 
ventricular hypertrophy and four chamber dilatation; severe 
coronary artery atherosclerosis; end stage kidney disease 
with dialysis induced cystic changes; status post total 
parathyroidectomy with right forearm reimplantation; osteitis 
fibrosa cystica and osteomalacia (renal osteodystrophy); and 
saccular aortic aneurysm; severe calcific atherosclerosis of 
the iliac arteries; status post bilateral above the knee 
amputations.     
    
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of any of the medical disorders implicated in the 
veteran's death is factually shown during service.  The 
veteran's service medical records are no longer available, 
most likely having been destroyed in an accidental fire at 
the National Personnel Records Center in 1973.  In cases 
where the veteran's service medical records are unavailable 
through no fault of the veteran, there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996).

In this case, in July 2002, the appellant was informed that 
because of the fire at the National Personnel Records Center, 
the service medical records for the late veteran might prove 
difficult, if not impossible, to obtain.  The RO requested 
that appellant complete NA Forms 13055 and 13075 to aid in 
the search for the records.  The appellant was notified that 
if the forms were not completed and returned within 60 days, 
the claim would be adjudicated on the basis of the evidence 
then of record.  The June 2003 Statement of the Case noted 
that the appellant failed to reply to the July 2002 letter 
requesting completion of NA Forms 13055 and 13075.  In April 
2004, the appellant responded that she completed NA Forms 
13055 and 13075 and mailed them to the RO and stated that it 
was evident that the RO had obviously lost them.  There is no 
evidence that the appellant has provided another copy of the 
forms.  Unfortunately, at this time, there is no medical 
evidence that shows that the veteran suffered from any 
problems during service. 

The appellant argues that the geographical location of the 
veteran's service and the circumstances of his service 
indicate he was in combat.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1110 and 1137; 38 C.F.R. §§ 3.303, 3.307 
and 3.309(a).  Cardiovascular-renal disease including 
hypertension and diabetes mellitus can be service-connected 
if manifested to a compensable degree within one-year after 
discharge from service.  In October 2005, the appellant was 
requested to provide additional information concerning VA 
treatment received by the veteran in 1946 or 1947.  She was 
asked to tell VA where the veteran was treated and provide 
any records that she may have for those dates.  The appellant 
responded that she did not have any more records to send.  
Therefore, there is no evidence that the first showing of any 
of those diseases was within the year after the veteran's 
discharge from service.  The earliest medical records in the 
claims file are from the 1970s.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The 
appellant has submitted other VA medical reports in support 
of her claim.  However, as noted above, the earliest is dated 
in 1974, long after the veteran's discharge from service.  In 
light of the lack of any relevant history reported between 
1947 and 1974, service connection is not warranted under 
38 C.F.R. § 3.303(b).    

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran 
ultimately died from cardiopulmonary arrest due to end stage 
renal disease and diabetes mellitus and recent TIA 
contributing to his death.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between any of those conditions and military 
service.  The answer, however, is that no medical 
professional has ever related any of the various medical 
disorders that were implicated in the veteran's death to his 
military service.  

The Board also notes that the veteran was not service 
connected for any disorder during his lifetime.  The Board 
recognizes the appellant's sincere belief that her husband's 
death was related in some way to his military experience.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision.  The appellant argues that she is entitled to have 
reasonable doubt resolved in her favor and have her claim 
granted.  However, reasonable doubt means doubt exists 
because of an approximate balance of positive and negative 
evidence.  In this case, there actually is no evidence 
positive to the appellant's claim.  There is no medical 
evidence showing the veteran was diagnosed with the diseases 
that caused his death until decades after service, and there 
is no medical evidence showing a relationship between his 
death and any incident of service.  The appellant states that 
the veteran had malaria during service and this somehow led 
to his future conditions, but there is no competent evidence 
indicating this is plausible.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that the veteran's death is related to 
service.  There is not an approximate balance of evidence.  

II.	Death Pension

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. 
§§ 3.3(b)(3), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§  
3.3, 3.23.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 
38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  Social Security 
benefits are not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is, therefore, included as countable 
income.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  
38 C.F.R. § 3.272(g)(1)(iii).   

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual  
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  

The Board notes that in July 1998, when the appellant applied 
for pension benefits, she indicated no children either in her 
custody or not in her custody.  In July 2000, the appellant 
submitted another application for improved pension and 
crossed through Part III - information concerning children 
and wrote, "N/A."  However, at the November 2002 Board 
hearing, the appellant read a statement in which she 
acknowledged that she was legal guardian of her son.  She 
stated that he had been diagnosed with a psychological 
disorder which prevented him from maintaining employment.  In 
addition, the appellant submitted an October 2002 statement 
from a nurse practitioner which indicated that the 
appellant's son was seen at the outpatient medical clinic for 
chronic paranoid schizophrenia.  In November 2004, the Board 
remanded the case for further development.  In October 2005, 
the RO sent a letter to the appellant advising her that the 
Board needed copies of any evidence in her possession 
relevant to the claim including information supporting her 
claim of "legal guardianship" of her son such as his date 
of birth, legal papers concerning his incapacity, medical 
evidence concerning his condition, etc.  The Board notes that 
the son's birth certificate and medical evidence concerning 
his condition are already of record.  However, the appellant 
responded to the October 2005 VA letter that she did not have 
any more records to send VA.  Thus, as the appellant did not 
submit legal papers concerning her son's incapacity, the 
Board has no alternative but to calculate entitlement to 
improved pension based solely on the income and medical 
expenses for her alone.   

The rates for the pertinent years are as follows: 

Effective December 1, 1997, the maximum 
allowable rate for a surviving spouse 
with no children was $5,808.  See M21-1, 
part I, Appendix B, (change 27) (March 
11, 1998).  To be deducted, medical 
expenses must exceed five percent of 
maximum allowable pension rate or 
$290.00.

Effective December 1, 1998, the maximum 
allowable rate for a surviving spouse 
with no children was $5,884.  See M21-1, 
part I, Appendix B, (change 31) 
(September 27, 1999).  To be deducted, 
medical expenses must exceed five percent 
of maximum allowable pension rate or 
$294.00.

The RO's October 2005 letter to the appellant also requested 
that she submit evidence establishing the amount of any 
eligible medical expenses paid during the relevant 12-month 
annualization period, to include expenses on behalf of her 
son and asked her to provide copies of any receipts, 
cancelled checks, or other evidence that could establish that 
such expenses were paid.  A VA Form 21-8416, Medical Expense 
Report, was attached.  As noted above, the appellant 
responded that she did not have any more records to send VA.  
Thus, the Board has no alternative but to calculate the 
amount of eligible medical expenses paid based on the 
existing financial status information of record. 

As noted above, the RO received the appellant's application 
for pension in July 1998.  The appellant indicated that she 
received $550.00 per month from Social Security 
Administration and an additional Medicare deduction of 
$43.80.  The appellant noted that she averaged $105.00 per 
month medical expenses ($43.80 Medicare, $27.00 doctor 
visits, and $35.00 prescriptions).  

Thus, for the period July 6, 1998 to November 30, 1998, the 
countable income amount of $6176.00 exceeds the amount of 
$5,808.00 by $368.00.  Countable income is calculated based 
on the appellant's income as of July 1999 of $7,125.00 
[$550.00 plus $43.80  multiplied by 12], less permitted 
exclusions $979.00 [$105.00 multiplied by 12 = $1,269.00 
minus $290.00].   

In October 1999, the appellant submitted information that 
beginning in December 1998, her full monthly Social Security 
benefit before any deduction was $605.90 and $45.50 was 
deducted for medical insurance premiums each month so that 
the regular Social Security Payment was $560.00.  

Thus, for the period December 1, 1998 to July 5, 1999, the 
countable income amount of $6300.00 exceeds the amount of 
$5,884.00 by $416.00.  Countable income is based on the 
appellant's income of $7,266.00 [$560.00 plus $45.50 
multiplied by 12], less permitted exclusions $966.00 ($105 
multiplied by 12 = $1,269.60 minus $294.00]   

As the Board is bound by the noted income limitations, which 
have the force of regulation, it has no authority to 
disregard them.  The law is dispositive, and the claim must 
be denied.  

As for any time periods since 1999, the appellant has not 
submitted any income or expense information, so there is no 
evidence from which the Board could conclude she is below 
current income limitations.

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326. 

Letters dated in April 2003 and October 2005 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). Although the letters were not sent prior to 
initial adjudication of the appellant's claims, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to her in November 2005.  

The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The October 2005 letter told her to provide any 
relevant evidence in her possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VA medical treatment records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As noted above, the appellant alleged the veteran received VA 
treatment in 1946-47, but she did not identify the VA medical 
facility.  She was informed of the necessity of that 
information in the Board's 2005 Remand and the October 2005 
letter.  Without any indication from her of from which VA 
facility the veteran allegedly sought treatment, there is 
nothing further VA can do, since that information is needed 
to search records.  She submitted many of the veteran's 
private treatment records, and there is no indication in the 
record that any additional evidence relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes again that the veteran's service medical 
records were determined to be unobtainable.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to improved death pension benefits, based on 
income, for the time period July 6, 1998 to July 6, 1999, is 
denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


